﻿
It is my great pleasure to convey to Ambassador Garba, on behalf of the Tunisian Republic delegation, my sincere congratulations on his election as President of the forty-fourth session of the General Assembly. Through this election the international community has expressed its deep appreciation and admiration for his brotherly country, Nigeria, aid the African continent at large has acknowledged its prominent standing on the international scene. We are fully confident that his great diplomatic skills, wide experience in international natters, and deep knowledge of the functioning of the United Nations, where he has so ably represented his country for many years, guarantee the success of our work at this session. On this occasion I should like to state again our readiness to co-operate closely with him throughout his term at the helm of this session.
My warmest thanks go as well to his predecessor, Mr. Dante Caputo, former Minister for Foreign Affairs and Worship of the friendly Republic of Argentina, for the great wisdom and competence with which he conducted the work of the last session and for his positive contributions to the activities of the United Nations during his term as President of the General Assembly. It is also my pleasant duty to express our warm appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for the invaluable services he has rendered and continues to render in the efforts to attain the goals of our prestigious Organization, based on the principle of universality. In bringing its noble principles to bear on international relations he is serving the cause of freedom, justice and peace in the world. The success achieved by the United Nations in moving gradually towards peaceful solutions of most of the regional conflicts is to a large extent the result of the wisdom, patience and perseverance of the Secretary-General. His efforts deserve our praise aid appreciation.
Tunisia, which has constantly benefited from the support of the United Nations and the Security Council, both in its struggle for independence and in its defence of its sovereignty and territorial integrity, once again affirms its deep attachment to the Organization and its firm commitment to the purposes and principles set out in the Charter. Tunisia confirms that it will dedicate itself whole-heartedly to work for the attainment of the ideals of the United Nations both in the area of its international relations and in the line of action it has set for itself after the historic change that took place in our country on 7 November 1987. At the national level, these ideals and principles have become a living fact of our everyday life, as is clear from the deeply rooted, comprehensive institutional and political changes we have made in order to consolidate individual and collective rights; promote freedom, democracy and tolerance; aid build a society based on national harmony and social peace.
The National Pact drawn up and adopted by all political parties and currents in the country constitutes a remarkable achievement. Suitable conditions were established for the rapid holding of presidential aid legislative elections, on the basis of democracy, pluralism and freedom of expression. These elections gave the Tunisian people, at all social levels, the opportunity of rallying round the architect of the event of 7 November 1987 - President Zine A1 Abidine Ben Ali - aid freely to elect a house of representatives truly reflecting its choices and its will.
Above all, the people chose to engage in a constant endeavour to reassert our Arab-Islamic identity and to consolidate our civilization and cultural heritage while remaining constantly open to other civilizations as a source of fruitful interaction and enrichment.
We are proud of the positive response by world public opinion to these achievements, as well as the growing support we have had for the democratic process to which Tunisia is committed in this new era.
In the same context, we have worked diligently with our brothers in the region to promote the establishment of the Arab Maghreb Union - a regional group designed to meet the historical aspirations of the peoples of our area to solidarity aid complementarity. Vast prospects have thereby been opened for growing co-operation and integration in all fields of activity. That is an example of what South-South co-operation should be.
Tunisia has welcomed the growing climate of detente in international relations and has followed with optimism aid satisfaction the efforts to achieve disarmament, as well as the progress made towards the long-hoped-for solutions to most international and regional conflicts. It is our most fervent hope that this process will be maintained and developed further, in view of its vital importance for all mankind aid the powerful stimulus it provides by helping to eliminate tension, paving the way towards the solution of so-far-intractable issues, and channelling efforts towards mankind's development aid well-being, everywhere in the world.
It cannot be denied, however, that detente - which we have long sought to restore to international life aid whose early signs have, to our great satisfaction, begun to appear - has not had a positive effect .on the most complex international issues. Consequently, it is incumbent upon the international community and all peace-loving nations to shoulder their responsibilities by exerting greater efforts and taking initiatives to help solve these issues, for the sake of preserving world peace and ensuring that the principles of justice, freedom and international concord prevail and endure among all peoples.
Foremost among those chronic conflicts is the Palestine issue and the ordeal of the Palestinian people, who for many decades have been subjected to campaigns of expulsion and oppression, under the yoke of Israeli occupation.
We hail the courageous stand of Palestinian leaders in calling for a just and peaceful solution and express our respect and admiration for the Palestinian people's valiant intifadah, which has confirmed to the world over the last two years its iron will and heroic determination to fight on in defence of its rights, dignity and very existence. At the same time, and with equal vehemence we condemn the various forms of violence and repression perpetrated by the Israeli occupation forces, as well as Israel's adamant determination to thwart all chances for peace.
We believe that recognition of the Palestinian State by more than 100 Member nations of the General Assembly and other favourable responses from world public opinion are clear signs of the soundness of the clear-sighted and responsible course of action pursued by the Palestinian leadership. This is a good reason for the international community, in this period of growing detente, to redouble its efforts to hasten the convening of the International Peace Conference and thereby pave the way for a just, lasting and comprehensive solution to the Palestinian problem.
Tunisia has the honour of acting as host to the headquarters of the fraternal Palestinian leadership and has welcomed all positive developments in the question of Palestine, in particular the United States-Palestinian dialogue that is taking place on its soil. We wish to reiterate our hope that that dialogue will continue until its anticipated results are achieved.
The Middle East region is beset with another bloody tragedy: the brotherly people of Lebanon is paying a heavy daily toll in human and material losses amidst a complex political crisis that threatens to doom the country to utter devastation. I wish here to make a solemn appeal to all our brothers who are parties to the conflict to place the higher interests of their country above all other considerations and to marshal all their efforts to save Lebanon.
We do not believe that can be done without a resolute call to reason, by responding to the Arab Tripartite Committee's efforts towards peace and reconciliation - totally supported by us - so Lebanon may remain an Arab, united, independent and sovereign country on its own territory.
We were greatly relieved when a cease-fire was reached between Iraq and Iran in conformity with Security Council resolution 598 (1987). A long and bloody war that had exhausted the resources of the two neighbour countries was thus brought to an end, thanks in large part to the strenuous efforts exerted in an internationalist spirit by the Secretary-General, Mr. Javier Perez de Cuellar. Yet the situation of neither war nor peace now prevailing in the area, with all its potential threats, remains a matter of serious concern to all of us. Hence the urgent need for the international community to support United Nations efforts to ensure the full implementation of all the provisions of the Security Council resolution both in spirit and in letter. Only thus will it be possible to reach a true peace that will put an end to the war and restore security and stability to the Gulf region.
Colonialism in all its forms is now a thing of the irrevocable past, thanks to the awakening of peoples and their steady striving for emancipation and liberation. The progress of Namibia, the last Bastion of colonialism in Africa, along the road to independence clearly shows that the national struggle for liberation, with due support and backing from the international community, is the surest way for oppressed peoples to fulfil their legitimate aspiration to live in freedom, security and dignity.
On behalf of Tunisia, I wish to reiterate our deepest appreciation of the efforts of the Secretary-General end all the other parties that took part in formulating the United Nations plan contained in Security Council resolution 435 (1978) and in working for the full implementation of ail its provisions with as many guarantees as possible. In the case of the fraternal African country of Namibia and its national leadership, the South West Africa People's Organization, such guarantees are all the more imperative in view of the disinformation campaigns and other suspicious manoeuvres that the South African regime is capable of concocting. We reaffirm our active solidarity with the brotherly people of Namibia and our support for its struggle for freedom and independence, and we pay a tribute to the position of the front-line States, inspired by genuine African solidarity, in their support for the Namibian cause, despite the vengeful reprisals against them and the flagrant violations of their territorial integrity.
While the hour of deliverance seems near at hand for the people of Namibia, our brothers in South Africa are still exposed to the most hideous forms of racial discrimination and to campaigns of repression aimed at stifling the struggle for equality and for the establishment of a democratic system in which the rule of the majority would prevail. The plight of the people of South Africa remains a source of constant concern to us, and arouses our indignation and shame at this abominable behaviour which tramples under foot the most elementary human values and contravenes international conventions. Tunisia, which has constantly and unfailingly stood by the people of South Africa in its noble struggle, once again vigorously condemns the policy of apartheid and the obstinacy with which the minority regime continues to pursue the same practices despite hollow promises of change.
Tunisia continues to follow with keen interest and great appreciation the efforts of the current Chairman of the Organization of African Unity aid the Secretary-General of the United Nations to implement the United Nations peace plan for Western Sahara, which is of course a matter of concern to us. We firmly believe that these efforts will in the near future bring about the desired settlement, whereby peace and security in our region will be preserved so we can mobilize all our efforts in the service of development in an environment where co-operation, complementarity and harmony prevail.
We are greatly satisfied at the success of the Geneva Agreements on Afghanistan in bringing about the total withdrawal of all foreign forces from that brotherly country. We applauded that withdrawal, and we hope that our Afghan brothers will reach national reconciliation that will stop the bloodshed and put an aid to the suffering of a people which has had more than its share of the scourge of war and destruction.
Tunisia likewise followed with interest the work of the Paris Conference on Cambodia, in which all the parties concerned and their allies took part. Even though the Conference did not lead to the positive results that, perhaps a little too optimistically, had been hoped for, we hope that the future of the country will not be negatively affected by these results. We continue to hope that the parties to the conflict and other nations concerned will return to the negotiating table in another attempt to deliver the Cambodian people from its tragedy and enable it to exercise its natural right to freedom and sovereignty on its land, free from all foreign intervention.
In Central America, the conclusion of the Esquipulas Agreements is another sign of the general climate of detente and an expression of the desire of the peoples of the area to build a regional environment where peace and co-operation will prevail over tension and confrontation.
International concord, as illustrated by the various agreements and meetings on ways to reduce the arms race and eliminate the arsenals of mass extermination, has given rise to justifiable hopes that, at least in the long term, we shall achieve general and complete disarmament, especially in the nuclear field. The recent agreement reached by the two super-Powers on nuclear weapons is certainly a positive move in the direction of detente and is likely to reduce the level of international tension and reallocate the huge sums of money earmarked for the nuclear build-up to the financing of development projects to make the world a better place to live in.
While insisting on the need for disarmament as a radical means to avert the dangers to human life resulting from the accumulation of destructive weaponry, we cannot forget another threat to the human race hanging over us, namely, the pollution of the natural environment and the deterioration of life-sustaining elements, with all the disasters this can entail, such as the decay of the ozone layer, which can have dire consequences - indeed some have already begun to appear. We look forward to the 1992 United Nations conference on the environment and development, a most important event that will open up prospects of strengthened international co-operation and the implementation of concerted and equitable joint endeavours aimed at protecting the environment and ensuring a safe future for generations to come. Similarly, attempts at dumping toxic waste and other industrial residue by various arbitrary means are a crime against nature, cause serious damage to the environment, and represent deliberate tampering with man's right to a safe and secure life. narcotic drugs constitute another crime that is taking on extremely grave proportions: they have a negative effect on human beings and society that is so terrifying that it hardly needs to be underlined. The international community as a whole must as a matter of urgency aim at eradicating this scourge through redoubled joint efforts. Obviously, putting an end to the production and use of drugs, and
trading in them, is the first concern, but the deep roots which have given rise to this serious problem in certain societies must also be analysed. These causes appear to be mainly economic and social: poverty, misery, unemployment and ignorance. We have all welcomed the growing spirit of detente and concord in international relations and the positive steps made towards resolving various crises. Yet, for all their worth, such achievements will remain fragile as long as
fundamental and structural reforms are not introduced in world relations, which continue to be marked by imbalances and injustices detrimental to the least developed countries.
We in Tunisia believe that progress towards desirable solutions of these problems depends essentially on reviving the paralysed North-South dialogue by injecting into it the kind of real political will so necessary to attain positive results that would rekindle the hopes and aspirations of developing peoples and bring about a fairer distribution of the fruits of their endeavours and a better balance in world trade.
In point of fact, the deterioration of the terms of trade and the fall in raw-material prices, to say nothing of the volume of debt, excessive servicing charges and the ensuing transfer of wealth to creditor countries, constitute so many heavy burdens encumbering developing countries and crippling their development efforts.
As regards international monetary relations, it is worthwhile pointing to the negative trends that have recently emerged as a result of changes introduced in the system of financial aid transfers to developing countries and, in particular, the drying up of capital flows in the direction of medium-income countries - a Phenomenon at once surprising and deplorable when we consider the efforts to ensure those countries' recovery and the bold measures they have taken, imposing enormous sacrifices upon their peoples, in order to emerge from underdevelopment by relying mainly on their own means and resources.
It goes without saying that the bold decisions recently taken by a number of industrialized nations to cancel the debts of sons least-developed countries constitute a large and praiseworthy step towards alleviating the third-world debt
burden. We can only hope that the advanced countries will also pay heed to the interests and concerns of the developing medium-income countries.
By way of contributing to the serious quest for adequate solutions to the debt problem, and aware of the need for a coherent strategy, which would meet with the support of all parties concerned, to handle this thorny issue, President Ben Ali submitted to the industrial summit of the group of seven at Toronto, last year, a set of practical proposals based on workable formulas likely to give an impetus to international co-operation and to stimulate development efforts in our country. In his regard we call upon the international community to consider in depth, through dialogue and concertation, ways and means of setting up an effective plan of action likely to lead to the achievement of those objectives. We consider that here the United Nations has a distinct determining role that it must play. We believe that a special session of the General Assembly - scheduled to be held in the near future - on international co-operation, and particularly on the revitalization of economic growth in the developing countries, will provide a valuable opportunity to start this dialogue and intensify concerted efforts between North and South.
		International life in recent years has witnessed various high-level activities meetings. I shall mention in particular the extraordinary Arab summit session Casablanca, the twenty-fifth summit meeting of the Organization of African Unity (OAU), at Addis Ababa, and the ninth summit meeting of the Movement of Non-Aligned Countries, at Belgrade. To us, these events constituted so many useful opportunities to exchange views on the situation now prevailing in the world and to arrive at a set of resolutions and recommendations essentially aimed at consolidating peace and detente and strengthening international co-operation.
Today, the eyes of the world are turned, with optimism and hope, to our organization as it assembles for the forty-fourth session of the General Assembly. The world is expectant of the conclusions we shall reach and our possible future efforts to achieve detente and strengthen world peace and security by creating conditions propitious to impartial, fruitful co-operation between nations based on mutual solidarity, concord and harmony, for the benefit of the entire human race.
Allow me in conclusion, on behalf of Tunisia, to convey to the President and to the Secretary-General our warmest regards and best wishes for the success of this session in attaining the noble goals of the Organization and in fulfilling the legitimate aspirations of our peoples to security, peace and progress.
